Egan, J.
The subsequent sale in error to Doyle could not affect the validity of the prior sale to Bundy. 2 R. 40; 4 R. 79; 10 A. 133. The United States cannot sell the same land to two different persons. A conveyance by the government cannot be defeated by a subsequent grant or patent. 11 L. 90; 13 A. 523; 16 A. 301; 23 A. 271; 24 A. 511. A patent obtained through error or fraud, or issued through error is void. 4 A. 262; 11 A. 506, 552, 56 1; 1 A. 151; 13 A. 356; 14 A. 77. Where two patents issue for the same land, the youngest will hold if issued on the oldest entry. 10 A. 183; 11 A. 552; 13 Peters, 436; 2 Howard, 318; 5 Cranch, 191.

Judgment affirmed.